Case 8:18-cv-01304-CEH-AAS Document 14 Filed 02/18/20 Page 1 of 2 PagelD 72

IN ‘THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA and
STATE OF FLORIDA ex rel.
CHARLES HURLEY,
Plaintiffs-Relators,
v. Case No. 8:18-CV-1304-T-17AAS
FILED UNDER SEAL
MOTIVATIONAL COACHES OF
AMERICA, INC.; WENTWORTH
HAMPSHIRE, INC; JULIO AVAEL,
an individual: and CHARITY SAVAGE,
an individual,

Defendants.
/

ORDER
THIS CAUSE comes before the Court related to the state of Florida’s Notice of Election
to Decline Intervention. The state of Florida has notified the Court of its decision to decline to
intervene in this action pursuant to the Florida False Claims Act, Fla. Stat. §68.081 ef seq., which
is analogous to the Federal False Claims Act, 31 U.S.C. §3729 et seq., and made certain requests

related to the declination decision.
Based upon consideration of the requests set forth in the Notice, IT IS ORDERED that:

1, The state of Florida has notified the Court that it consents to a voluntary dismissal without
prejudice as to the State of Florida but With prejudice as to Relator should such a request be made

by Relator in the future.
Case 8:18-cv-01304-CEH-AAS Document 14 Filed 02/18/20 Page 2 of 2 PagelD 73

De The state of Florida shall receive, upon request, all orders, including opinions, filed in this

action, and any notices of appeal;

a The state of Florida may order any deposition transcripts and move to intervene in this

action for good cause at a later date;

4, The CLERK is directed to unseal the State of Florida’s Notice of Election to Decline
Intervention and Consent to Voluntary Dismissal without Prejudice as to the State of Florida but

With Prejudice as to Relator and this Order, upon unsealing of the complaint by Court Order.

DONE and ORDERED in Chambers in Tampa, Florida, this IY day of Seb uaa 2020.

cc: Counsel of Record ELIZABETHA-KOVACHEVICH— |
UNITED STATES DISTRICT JUDGE
